United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, MILWAUKEE
VEHICLE MAINTENANCE FACILITY,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-1206
Issued: March 24, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 4, 2021 appellant, through counsel, filed a timely appeal from a June 22, 2021
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish medical conditions
causally related to the accepted July 9, 2019 employment incident.
FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On July 10, 2019 appellant, then a 56-year-old body repairman, filed a traumatic injury
claim (Form CA-1) alleging that on July 9, 2019 he sustained a pinched nerve in his left shoulder
when he lifted a Long Life Vehicle (LLV) door while in the performance of duty. He stopped
work on that date and returned to modified duty on July 10, 2019.
In a July 12, 2019 duty status form report (Form CA-17), Dr. Cindy Catania, an osteopath
Board-certified in family medicine, noted a July 9, 2019 date of injury. She indicated clinical
findings of left shoulder impingement syndrome and left upper back muscle spasm.
In an October 17, 2019 development letter, OWCP informed appellant that it had reopened
his claim for reconsideration of the merits because he had filed a notice of recurrence (Form
CA-2a),4 and that his claim would now be formally adjudicated. It advised him of the deficiencies
of his claim and requested additional factual and medical evidence. OWCP afforded appellant 30
days to provide the necessary factual information and medical evidence.
In an October 23, 2019 note, Dr. Cameron Best, a Board-certified orthopedic surgeon,
advised that appellant was unable to work until his electromyography (EMG) study.
By decision dated November 27, 2019, OWCP denied appellant’s claim. It accepted that
the July 9, 2019 incident occurred as alleged and that left shoulder and cervical conditions had
been diagnosed, however, it denied his claim finding that he had failed to establish that his medical
conditions were causally related to the accepted employment incident.
Appellant subsequently submitted diagnostic testing reports. A July 12, 2019 left shoulder
magnetic resonance imaging (MRI) scan revealed focal cortical irregularity of the acromion. A
July 17, 2019 left shoulder x-ray examination report showed normal shoulder alignment and mild
acromioclavicular degenerative changes. An October 17, 2019 cervical spine MRI scan
demonstrated severe left foraminal stenosis at the C4-5 and C5-6 levels. An October 17, 2019 left
shoulder MRI scan revealed marked supraspinatus and infraspinatus tendinosis, multifoca l labral
tearing, moderate acromioclavicular (AC) joint degenerative change with ganglion cyst formation,
and mild teres minor atrophy.
3

Docket No. 20-1486 (issued March 16, 2021).

4

On October 10, 2019 appellant filed a recurrence claim for disability from work commencing October 9, 2019
due to his July 9, 2019 employment injury.

2

In reports dated July 9 and 12, 2019, Dr. Catania noted that appellant was reevaluated for
his injuries of left shoulder strain and left thoracic muscle spasm since July 8, 2019. She provided
examination findings and noted diagnosis of left shoulder impingement syndrome, left shoulder
muscle spasm, left shoulder acute pain, left shoulder strain, paresthesia and pain of the left
extremity, and peripheral fatigue.
In a July 17, 2019 report, Dr. Jonathan E. Campbell, a Board-certified orthopedic surgeon,
recounted appellant’s complaints of left shoulder pain and numbness. He conducted an
examination and diagnosed left forearm and hand numbness with possible ulnar neuritis.
In reports dated October 14 and 21, 2019, Dr. David K. DeDianous, Board-certified in
physical medicine and rehabilitation, recounted appellant’s symptoms of middle back and left
shoulder pain. He provided examination findings and diagnosed shoulder pain, left arm
paresthesia, tendinitis, and cervical pain and radiculopathy.
In a November 11, 2019 letter, Dr. R.J. Hammett, a chiropractor, indicated that he was
treating appellant for injuries sustained at work. Appellant submitted additional chiropractic
treatment notes dated October 29 through November 19, 2019.
On February 18, 2020 appellant requested reconsideration.
In a December 3, 2019 letter, Dr. Hammett discussed appellant’s examination findings and
noted that a cervical spine x-ray evaluation revealed loss of cervical lordosis, degenerative disc
spaces at C5-6 with osteophytic spurring, and flexion malposition at C5 and C6. He diagnosed
vertebral subluxation complexes of C1 and C5 with a loss of cervical lordosis, and cervical
degenerative changes. In an undated addendum letter, Dr. Hammett noted that the injury was
initially caused on July 9, 2019 when lifting an LLV door onto sawhorses and flipping them over.
By decision dated May 6, 2020, OWCP denied modification of November 27, 2019
decision.
Appellant, through counsel, appealed to the Board. By decision dated March 16, 2021, the
Board affirmed OWCP’s May 6, 2020 decision.5
On April 13, 2021 appellant, through counsel, requested reconsideration.6
In an undated addendum letter, Dr. Hammett indicated that he was clarifying his previous
October 20 and December 3, 2019 reports and letters. He noted that appellant first presented in
his office complaining of mid-back and neck pain radiating into his hands with numbness and
tingling in the radial nerve dermatome. Dr. Hammett opined that the injury was initially caused
5

Supra note 3.

6

Although counsel claimed to be filing a request for reconsideration from the Board’s March 16, 2021 decision,
OWCP is not authorized to review Board decisions. The decisions and orders of the Board are final as to the subject
matter appealed and such decisions and orders are not subject to review, except by the Board. See 20 C.F.R.
§ 501.6(d). Although the March 16, 2021 Board decision was the last merit decision, the May 6, 2020 OWCP decision
is the appropriate subject of possible modification by OWCP.

3

on July 9, 2019 when appellant lifted an LLV door at work. He recounted that appellant had
informed him that this particular job was heavy and awkward because of the weight and angles
that the doors have to be flipped.
By decision dated June 22, 2021, OWCP denied modification of the May 6, 2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 7 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 8 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 9 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 10
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established. 11
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. Second, the employee must submit evidence, in the
form of probative medical evidence, to establish that the employment incident caused a personal
injury.12
To establish causal relationship between the condition, as well as any attendan t disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence. 13 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported

7

Supra note 2.

8

F.H., Docket No. 18-0869 (issued January 29, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
9

L.C., Docket No. 19-1301 (issued January 29, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
James E. Chadden, Sr., 40 ECAB 312 (1988).
10

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
11

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007).

12

T.H., Docket No. 19-0599 (issued January 28, 2020); B.M., Docket No. 17-0796 (issued July 5, 2018); David
Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).
13

S.S., Docket No. 19-0688 (issued January 24, 2020); S.A., Docket No. 18-0399 (issued October 16, 2018); see
also Robert G. Morris, 48 ECAB 238 (1996).

4

by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factor(s) identified by the employee. 14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish medical
conditions causally related to the accepted July 9, 2019 employment incident.
Appellant submitted an addendum letter to the prior reports of Dr. Hammett, a chiropractor,
who indicated that he was treating appellant for complaints of mid-back and neck pain radiating
into his hands with numbness and tingling in the radial nerve dermatome. He opined that
appellant’s injury was initially caused on July 9, 2019 when he lifted an LLV door at work. Under
FECA, the term physician includes chiropractors only to the extent that their reimbursable services
are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist.15 The Board finds that Dr. Hammett did treat appellant’s
subluxation as demonstrated by x-ray to exist and has treated it with manual manipulation.
Therefore, Dr. Hammet is considered a physician under FECA. 16 However, he has not provided a
rationalized medical opinion establishing causal relationship between the diagnosed subluxation
and the accepted July 9, 2019 employment incident. 17 Therefore, appellant has not met his burden
of proof.
On appeal, counsel argues that Dr. Hammett provided clarification of his opinion on causal
relationship and diagnosed subluxation based upon an x-ray scan. As explained above, however,
Dr. Hammett is not considered a physician as defined under FECA.
As the medical evidence of record is insufficient to establish causal relationship between
appellant’s medical conditions and the accepted July 9, 2019 employment incident, he has not met
his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

14

C.F., Docket No. 18-0791 (issued February 26, 2019); M.V., Docket No. 18-0884 (issued December 28, 2018);
I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).
15

Section 8101(2) of FECA provides that the term physician includes chiropractors only if the treatment consists
of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist. 5 U.S.C. § 8101(2).
See J.D., Docket No. 19-1953 (issued January 11, 2021); T.T., Docket No. 18-0838 (issued September 19, 2019);
Thomas W. Stevens, 50 ECAB 288 (1999).
16

See id. The Board notes that it did not properly characterize Dr. Hammett as a physician on prior appeal; however,
that was harmless error as he has not provided a rationalized medical opinion establishing causal relationship.
17

See supra note 13.

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish medical
conditions causally related to the accepted July 9, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 24, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

